Citation Nr: 1549826	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-09 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for a service-connected skin disability to include bumps, cysts, and a scar on the left side of the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to January 1985.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before a Veterans Law Judge (VLJ) in September 2010; however, that VLJ has since retired from the Board.  In a June 2012 letter, the Veteran was given the opportunity to request another hearing with the Board, and he responded by indicating that he wanted to testify at another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2015).  That hearing was held in September 2015 before the undersigned.  A copy of all hearing transcripts have been associated with the claims file.

The case was previously remanded by the Board in January 2011 and August 2012.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD), to an earlier effective date for the grant of 70 percent for PTSD, and to special monthly compensation based on the need for aid and attendance were raised in January, April, and June 2011 correspondence submitted by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is not adequately compensated for the current severity of his skin disability because, although he has multiple abscesses throughout his body, VA has only assigned a single 10 percent disability rating for the scar which resulted from removal of an abscess on the left side of his neck.  He has submitted numerous written statements and testified in September 2010 and September 2015 that the same abscesses that affected his left neck also affect his entire body and have caused numerous areas of scarring and discoloration.

The Veteran was granted entitlement to service connection for abscess of the left side of the neck claimed as bumps on the face and body in an April 2004 rating decision.  It was noted that the Veteran had been treated for bumps on the left side of his face and a left periauricular abscess while in service.

The Veteran submitted a claim for an increased rating for his skin disability in September 2005.

The Veteran was afforded a VA examination in October 2005.  He was found to have a number of dermal/subcutaneous nodules on the anterior trunk and thigh which affected less than 1 percent of the total body surface.  Scarring was noted, but not quantified.

At a December 2007 VA examination for scars, the Veteran was noted to have left lateral check ice pick scars.  The examiner did not discuss whether there was any scarring other than on the Veteran's face.  The Veteran also underwent a VA general medical examination in November 2009, which included examination of his scar disability.  The examiner noted that his skin demonstrated "multiple lipomas" and diagnosed the Veteran with a scar.  However, the examiner did not adequately describe the scar disability for rating purposes or provide an opinion as to whether the multiple lipomas observed on examination were a manifestation of the service-connected skin disability.  

The Veteran's VA treatment records show that the has been treated for "bumps" all over his body and was diagnosed with multiple lipomas which he has reported are slightly painful.  They have been treated by excision and injection.  In February 2009, they were found on the back and abdomen, and in November 2005, they were noted to be on the bilateral breasts, lateral chest, bilateral flanks, and left upper arm.  In October 2010, a lipoma was excised from his back, and in November 2011 he was found to have lipomas on the left medial canthus and abdomen.

In January 2011, this issue was remanded in order to obtain a VA examination that addressed whether the Veteran's skin disability had increased in severity, including consideration of all abscesses, lesions, lipomas, or bumps on the face and body other than the scar on the left side of the neck and discussion of whether they are manifestations of the Veteran's current service-connected skin disability.

The Veteran was afforded a VA examination in January 2011.  The examiner found scars in the left preauricular area and mid-upper back that were not painful or deep.  The examiner stated that the Veteran's multiple lipomas and scars were not related to service as there was no documentation to support that they occurred in service.  The Board finds that this examination report did not adequately address all questions posed by the Board in the January 2011 remand, and thus the issue must again be remanded for a new VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also points out that the record is unclear on whether the Veteran's treatment for lipomas on his body are caused by the same underlying condition as that which caused his service-connected scar on the left side of his neck.  As the record indicates that the underlying pathology of the Veteran's currently service-connected skin disorder may be the same as that which has caused additional symptomatology on his abdomen and back, the examiner must also address whether there is any scarring, functional impairment, or disfigurement in these areas due to a skin disorder.

The Board also notes that the Veteran's disability is rated under 38 C.F.R § 4.118, Diagnostic Code 7819, for benign skin neoplasms.  Under Diagnostic Code 7819, the disability is to be rated as disfigurement of the head, face, or neck; scars; or impairment of function.  During the pendency of the appeal, the rating criteria for evaluating skin disorders, to include scars, were revised.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.

Lastly, the record indicates that the Veteran currently receives medical care at the VA New York Harbor Healthcare System and the VA Maryland Health Care System.  These records were last obtained in September 2015.  All new records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of treatment of the Veteran from the VA New York Harbor Healthcare System and the VA Maryland Health Care System since September 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2. Schedule the Veteran for an appropriate medical examination to determine the current level of severity of his service-connected skin disability.  All records in Virtual VA and VBMS must be made available to and reviewed by the examiner in conjunction with the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

a) Based on review of the claims folder, to include any prior examinations, and physical examination of the Veteran, the examiner should identify what symptoms the Veteran has manifested since September 2005 that are attributable to his service-connected skin disability.  

The examiner is asked to specifically state the cause for the Veteran's lipomas, scars, or "bumps" on any part of his body and discuss whether the underlying pathology is the same as that which caused the Veteran's service-connected scar of the left side of his neck or the bumps on the left side of his face treated in service.  If the examiner finds that the cause of the Veteran's lipomas, scars, or "bumps" is from a different etiology than that of the growths treated in service, he must explain how and why these conditions are different.

b) Any and all signs and symptoms necessary for rating the Veteran's skin disability under the applicable rating criteria (i.e., the criteria in effect prior to October 2008) should be reported in detail, including the size and nature of all body scars, any characteristics of disfigurement, and any impairment of function.  The examiner should also address the Veteran's contentions that some of his lipomas are painful.

c) If any opinion and supporting rationale cannot be provided without speculation or medically unsound judgment based upon mere conjecture, the examiner should clearly explain why this is so.

3. Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







